DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 08/26/21, 10/11/21, 12/22/21 and 05/17/22 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements are being considered by the examiner.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 3-7 and 10-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 3-7, claims 3-7 each recite in differing instances one of or a combination of “a first threshold”, “a second threshold” and/or “a third threshold” and these terms are ambiguous because it is unclear if these threshold values are new values or if they are the reference voltages referred to in claim 1 from which all of these claims depend from. For example, claim 7 recites the limitation, inter alia, of “when the output voltage is lower than the third threshold, determine a number of individual phase power converters that are enabled based on a maximum value of current per phase.” This limitation seems to point towards the Application’s Figure 22 when the supply voltage falls below the value of V1 phases are activated accordingly and from Figure 5 of the Application we see that V1 is a reference voltage value within the plurality of converters. On the other hand Figure 28 introduces a new threshold voltage but this threshold voltage is compared to a voltage other than the output voltage. Therefore, it is unclear if these threshold voltages are the same as the reference voltages or if they are different. However, for purposes of examination the Examiner has taken the interpretation that the threshold voltages are in fact the reference voltages recited in claim 1 because that is the only interpretation that can be understood that shows a second and third threshold voltage. The claims should be amended to properly recite what and where the threshold voltages are originating from. 
Regarding claims 10-14, claims 10-14 recite the same limitations that are found in claims 3-7 therefore the rejection provided above for those claims can also be applied to claims 10-14. The same interpretation is taken for these claims as was taken from claims 3-7.

Claim Rejections
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 4, 5, 8, 11 and 12 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Chen (US 2017/0302166).
Regarding claim 1, Chen teaches a system (Figure 6D Components 413+411) for controlling a current (Figure 6D Component Iout or IL) in a power converter (Figure 6D Component 411a is a DC/DC power converter) configured to generate an output voltage (Figure 6D Component Vout), the system comprising a control loop (Figure 6D Component 413; Component 413 is seen in more detail in Figure 9B) having: a plurality of comparators (Figure 9B shows that the control loop comprises droop control which is seen in detail in Figures 14 and 15; Figure 14 implicitly discloses the required comparators for VouLthh and VouLthl; Figure 15 shows a droop comparator), each comparator having a respective reference voltage to which the output voltage is compared (Figure 14 implicitly discloses the required comparators for VouLthh and VouLthl wherein the output voltage is compared to these reference values and kept within these boundaries; Figure 15 the droop comparator shows a droop threshold compared with the output voltage); a digital controller (Figure 9B Component 67) configured to calculate one or more pre-seeded control parameters for the current (Figure 9B Component IL,ub,set); and an analog state machine (Figures 15 and 16 disclose the analog state machine for the droop signal; Figures 14 and 17 and Paragraphs 0159-0162 disclose both the output current (lout) and output voltage (Vout) as well as the inductor current (IL) behavior) configured to, based on outputs of the plurality of comparators (Figure 9B shows that the comparators and droop control are used within the analog state machine), select control parameters for controlling the current, the control parameters selected from: the pre-seeded control parameters (Figure 9B Component IL,ub,set); control parameters for controlling the current to have a magnitude of zero (Figure 17 shows that there are controlled portions where the current is set to a magnitude of 0 when outside burst mode); and control parameters for controlling the current to have a maximum magnitude (Figure 14 discloses at t2, where Vout crossed the Vdroop_th level, a positive transition of the Droop signal, caused by the positive load current step lout, which causes, as seen in Figure 17, the IL,ub current to step up to the maximum level).

Regarding claim 4, Chen teaches all the limitations of claim 1. Chen further teaches wherein the analog state machine is configured to disable the power converter when the output voltage is above a first threshold (Figure 3 shows that the converter is disabled and no current is outputted when the output voltage is above Vout_thh) and enable the power converter when the output voltage is below a second threshold (Figure 3 shows that the converter turns on as soon as the output voltage goes below Vout_thl), wherein the second threshold is lower than the first threshold (Figure 3 Vout_thl is lower than Vout_thh).

Regarding claim 5, Chen teaches all the limitations of claim 4. Chen further teaches wherein the digital controller is further configured to set the current to a maximum value if the output voltage is less than a third threshold (Figure 14 Vdroop_th is the third threshold; Figure 14 shows that when the output voltage falls below Vdroop_th, the droop command is outputted; Figure 17 shows that when the droop command is high the current IL hits peak value), wherein the third threshold is lower than the second threshold (Vdroop_th is lower than Vout_thl).

Regarding claim 8, Chen teaches a method (Figure 6D Components 413+411; Figure 9B; Figures 14-17) for controlling a current (Figure 6D Component Iout or IL) in a power converter (Figure 6D Component 411a is a DC/DC power converter) configured to generate an output voltage (Figure 6D Component Vout), the method comprising using a control loop (Figure 6D Component 413; Component 413 is seen in more detail in Figure 9B) having: a plurality of comparators (Figure 9B shows that the control loop comprises droop control which is seen in detail in Figures 14 and 15; Figure 14 implicitly discloses the required comparators for VouLthh and VouLthl; Figure 15 shows a droop comparator), each comparator having a respective reference voltage to which the output voltage is compared (Figure 14 implicitly discloses the required comparators for VouLthh and VouLthl wherein the output voltage is compared to these reference values and kept within these boundaries; Figure 15 the droop comparator shows a droop threshold compared with the output voltage); a digital controller (Figure 9B Component 67) configured to calculate one or more pre-seeded control parameters for the current (Figure 9B Component IL,ub,set); and an analog state machine (Figures 15 and 16 disclose the analog state machine for the droop signal; Figures 14 and 17 and Paragraphs 0159-0162 disclose both the output current (lout) and output voltage (Vout) as well as the inductor current (IL) behavior) configured to, based on outputs of the plurality of comparators (Figure 9B shows that the comparators and droop control are used within the analog state machine), select control parameters for controlling the current, the control parameters selected from: the pre-seeded control parameters (Figure 9B Component IL,ub,set); control parameters for controlling the current to have a magnitude of zero (Figure 17 shows that there are controlled portions where the current is set to a magnitude of 0 when outside burst mode); and control parameters for controlling the current to have a maximum magnitude (Figure 14 discloses at t2, where Vout crossed the Vdroop_th level, a positive transition of the Droop signal, caused by the positive load current step lout, which causes, as seen in Figure 17, the IL,ub current to step up to the maximum level).

Regarding claim 11, Chen teaches all the limitations of claim 10. Chen further teaches wherein the analog state machine is configured to disable the power converter when the output voltage is above a first threshold (Figure 3 shows that the converter is disabled and no current is outputted when the output voltage is above Vout_thh) and enable the power converter when the output voltage is below a second threshold (Figure 3 shows that the converter turns on as soon as the output voltage goes below Vout_thl), wherein the second threshold is lower than the first threshold (Figure 3 Vout_thl is lower than Vout_thh).

Regarding claim 12, Chen teaches all the limitations of claim 11. Chen further teaches wherein the digital controller is further configured to set the current to a maximum value if the output voltage is less than a third threshold (Figure 14 Vdroop_th is the third threshold; Figure 14 shows that when the output voltage falls below Vdroop_th, the droop command is outputted; Figure 17 shows that when the droop command is high the current IL hits peak value), wherein the third threshold is lower than the second threshold (Vdroop_th is lower than Vout_thl).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Chen (US 2017/0302166) in view of Gherghescu (US 2018/0175734).
Regarding claim 7, Chen teaches all the limitations of claim 5. Chen does not teach wherein the power converter comprises a multi-phase power converter comprising a plurality of phases; each phase comprises an individual phase power converter; and the analog state machine is configured to, when the output voltage is lower than the third threshold, determine a number of individual phase power converters that are enabled based on a maximum value of current per phase.
Gherghescu teaches a power converter (Figure 5), comprising a multiphase power converter comprising a plurality of phases (Figure 5 Component 505 comprises 3 phases); each phase comprises an individual phase power converter (Figure 5 Component 511-513); a plurality of comparators (Figures 5 Components 191, 551 and 552); a second threshold (Figure 5 Component Vth2); a third threshold (Figure 5 Component Vth3); wherein the third threshold is lower than the second threshold (Figure 7 shows that the third threshold is lower than the second threshold); and a controller (Figure 5 Components 576+575) configured to when the output voltage is lower than the third threshold, determine a number of individual phase power converters that are enabled based on a maximum value of current per phase (Figure 7 shows that when the output voltage falls below the third threshold the number of phases activated is three and the load current is peaked above Ith3). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Chen to incorporate using a multiphase power converter as taught by Gherghescu. The benefit of a multiphase power converter is that they exhibit greater efficiency than single-phase switching converters for large load currents and by being able to switch the number of phases activated one can also take advantage of providing small load current efficiently by using a single phase (Gherghescu Paragraph 0003). 
Regarding claim 14, Chen teaches all the limitations of claim 12. Chen does not teach wherein the power converter comprises a multi-phase power converter comprising a plurality of phases; each phase comprises an individual phase power converter; and the analog state machine is configured to, when the output voltage is lower than the third threshold, determine a number of individual phase power converters that are enabled based on a maximum value of current per phase.
Gherghescu teaches a power converter (Figure 5), comprising a multiphase power converter comprising a plurality of phases (Figure 5 Component 505 comprises 3 phases); each phase comprises an individual phase power converter (Figure 5 Component 511-513); a plurality of comparators (Figures 5 Components 191, 551 and 552); a second threshold (Figure 5 Component Vth2); a third threshold (Figure 5 Component Vth3); wherein the third threshold is lower than the second threshold (Figure 7 shows that the third threshold is lower than the second threshold); and a controller (Figure 5 Components 576+575) configured to when the output voltage is lower than the third threshold, determine a number of individual phase power converters that are enabled based on a maximum value of current per phase (Figure 7 shows that when the output voltage falls below the third threshold the number of phases activated is three and the load current is peaked above Ith3). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Chen to incorporate using a multiphase power converter as taught by Gherghescu. The benefit of a multiphase power converter is that they exhibit greater efficiency than single-phase switching converters for large load currents and by being able to switch the number of phases activated one can also take advantage of providing small load current efficiently by using a single phase (Gherghescu Paragraph 0003). 


Claims 2-3, 6, 9-10 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Chen (US 2017/0302166) in view of Childs (US 10461639).
Regarding claim 2, Chen teaches all the limitations of claim 1. Chen does not teach wherein the digital controller is configured to set a peak current threshold and a valley current threshold for the current based on an input-referred estimate of the current load.
Childs teaches a system (Figures 3, 7-8 and 10) for a power converter (Figure 3 Components D1+D2+Lout), comprising: a controller (Figure 3 Components 210+350+230+240+220) which is configured to set a peak current threshold (Figure 7 Component PEAK_Limit) and a valley current threshold (Figure 7 Component VALLEY_limit) for the current based on an input-referred estimate of the current load (Column 5 Lines 28-54; “The peak-to-peak current ripple Ip2p of the inductor current can be estimated from the operating conditions of the Buck converter”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Chen to incorporate using a current estimation control scheme as taught by Childs. The benefit of this design is that it allows for quicker switching transitions thus enhancing the efficiency of the switching scheme. The design also allows for a variable load to be connected allowing for a wider range of outputs voltage while also eliminating the need of current sensors.
 
Regarding claim 3, Chen teaches all the limitations of claim 2. Chen does not teach wherein the analog state machine is further configured to, in concert with the digital controller: if the output voltage is lower than a first threshold, set the peak current threshold and the valley current threshold for the current to first precalculated values, wherein the first precalculated values are above the input referred estimate of the current load; and if the output voltage is higher than the first threshold, set the peak current threshold and the valley current threshold for the current to second precalculated values, wherein the second precalculated values are below the input referred estimate of the current load.
Childs teaches a system (Figures 3, 7-8 and 10) for a power converter (Figure 3 Components D1+D2+Lout), comprising: a controller (Figure 3 Components 210+350+230+240+220) which is configured to set a peak current threshold (Figure 7 Component PEAK_Limit) and a valley current threshold (Figure 7 Component VALLEY_limit) for the current based on an input-referred estimate of the current load (Column 5 Lines 28-54; “The peak-to-peak current ripple Ip2p of the inductor current can be estimated from the operating conditions of the Buck converter”); wherein if the output voltage is low, set the peak current threshold and the valley current threshold for the current to first precalculated values (Figure 10 shows that when the output voltage is low then the valley and peak limits are a first set of values), wherein the first precalculated values are above the input referred estimate of the current load (Figure 10 shows that when the output voltage is low the values of the peak and valley limits are higher); and if the output voltage is higher than the first threshold, set the peak current threshold and the valley current threshold for the current to second precalculated values (Figure 10 shows that when the output voltage is high or normal then the valley and peak limits are a second set of values), wherein the second precalculated values are below the input referred estimate of the current load (Figure 10 shows that when the output voltage is high or normal the values of the peak and valley limits are lower).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Chen to incorporate using a current estimation control scheme as taught by Childs. The benefit of this design is that it allows for quicker switching transitions thus enhancing the efficiency of the switching scheme. The design also allows for a variable load to be connected allowing for a wider range of outputs voltage while also eliminating the need of current sensors. 
Regarding claim 6, Chen teaches all the limitations of claim 5. Chen does not teach wherein the digital controller is configured to set the current based on an input-referred estimate of the current load when the output voltage is between the first threshold and the second threshold.
Childs teaches a system (Figures 3, 7-8 and 10) for a power converter (Figure 3 Components D1+D2+Lout), comprising: a controller (Figure 3 Components 210+350+230+240+220) which is configured to set the current based on an input-referred estimate of the current load when the output voltage is between the first threshold and the second threshold (Figure 10 shows that the current is set based on the estimated current value which is used to set the peak and valley limits; Figure 10 also shows that when the output voltage is stable the current is a set value; Column 5 Lines 28-54).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Chen to incorporate using a current estimation control scheme as taught by Childs. The benefit of this design is that it allows for quicker switching transitions thus enhancing the efficiency of the switching scheme. The design also allows for a variable load to be connected allowing for a wider range of outputs voltage while also eliminating the need of current sensors.

Regarding claim 9, Chen teaches all the limitations of claim 8. Chen does not teach wherein the digital controller is configured to set a peak current threshold and a valley current threshold for the current based on an input- referred estimate of the current load.
Childs teaches a system (Figures 3, 7-8 and 10) for a power converter (Figure 3 Components D1+D2+Lout), comprising: a controller (Figure 3 Components 210+350+230+240+220) which is configured to set a peak current threshold (Figure 7 Component PEAK_Limit) and a valley current threshold (Figure 7 Component VALLEY_limit) for the current based on an input-referred estimate of the current load (Column 5 Lines 28-54; “The peak-to-peak current ripple Ip2p of the inductor current can be estimated from the operating conditions of the Buck converter”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Chen to incorporate using a current estimation control scheme as taught by Childs. The benefit of this design is that it allows for quicker switching transitions thus enhancing the efficiency of the switching scheme. The design also allows for a variable load to be connected allowing for a wider range of outputs voltage while also eliminating the need of current sensors.

Regarding claim 10, Chen teaches all the limitations of claim 9. Chen does not teach wherein the analog state machine is further configured to, in concert with the digital controller: if the output voltage is lower than a first threshold, set the peak current threshold and the valley current threshold for the current to first precalculated values, wherein the first precalculated values are above the input referred estimate of the current load; and 5 if the output voltage is higher than the first threshold, set the peak current threshold and the valley current threshold for the current to second precalculated values, wherein the second precalculated values are below the input referred estimate of the current load.
Childs teaches a system (Figures 3, 7-8 and 10) for a power converter (Figure 3 Components D1+D2+Lout), comprising: a controller (Figure 3 Components 210+350+230+240+220) which is configured to set a peak current threshold (Figure 7 Component PEAK_Limit) and a valley current threshold (Figure 7 Component VALLEY_limit) for the current based on an input-referred estimate of the current load (Column 5 Lines 28-54; “The peak-to-peak current ripple Ip2p of the inductor current can be estimated from the operating conditions of the Buck converter”); wherein if the output voltage is low, set the peak current threshold and the valley current threshold for the current to first precalculated values (Figure 10 shows that when the output voltage is low then the valley and peak limits are a first set of values), wherein the first precalculated values are above the input referred estimate of the current load (Figure 10 shows that when the output voltage is low the values of the peak and valley limits are higher); and if the output voltage is higher than the first threshold, set the peak current threshold and the valley current threshold for the current to second precalculated values (Figure 10 shows that when the output voltage is high or normal then the valley and peak limits are a second set of values), wherein the second precalculated values are below the input referred estimate of the current load (Figure 10 shows that when the output voltage is high or normal the values of the peak and valley limits are lower).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Chen to incorporate using a current estimation control scheme as taught by Childs. The benefit of this design is that it allows for quicker switching transitions thus enhancing the efficiency of the switching scheme. The design also allows for a variable load to be connected allowing for a wider range of outputs voltage while also eliminating the need of current sensors. 

Regarding claim 13, Chen teaches all the limitations of claim 12. Chen does not teach wherein the digital controller is configured to set the current based on an input-referred estimate of the current load when the output voltage is between the first threshold and the second threshold.
Childs teaches a system (Figures 3, 7-8 and 10) for a power converter (Figure 3 Components D1+D2+Lout), comprising: a controller (Figure 3 Components 210+350+230+240+220) which is configured to set the current based on an input-referred estimate of the current load when the output voltage is between the first threshold and the second threshold (Figure 10 shows that the current is set based on the estimated current value which is used to set the peak and valley limits; Figure 10 also shows that when the output voltage is stable the current is a set value; Column 5 Lines 28-54).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Chen to incorporate using a current estimation control scheme as taught by Childs. The benefit of this design is that it allows for quicker switching transitions thus enhancing the efficiency of the switching scheme. The design also allows for a variable load to be connected allowing for a wider range of outputs voltage while also eliminating the need of current sensors.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Harshey (US 10784783) teaches Charge-cycle Control for Burst-mode DC-DC Converters.
Bayer (US 11342846) teaches a digital control for a buck boost converter. 
Chakraborty (US 10222814) teaches a system for DC/DC converter control comprising a plurality of converters with programmable threshold to control the phases within the converter. 
Kobayashi (US 2017/0179822) teaches Multi-Threshold Panic Comparators for Multi-Phase Buck Converter Phase Shedding Control.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Shahzeb K. Ahmad whose telephone number is (571)272-0978. The examiner can normally be reached Monday - Friday 8 A.M. to 5 P.M..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thienvu V. Tran can be reached on 571-270-1276. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 



/Shahzeb K Ahmad/Examiner, Art Unit 2839                                                                                                                                                                                                        







	/THIENVU V TRAN/                                                 Supervisory Patent Examiner, Art Unit 2839